           Case 1:18-cv-09011-JMF Document 63 Filed 03/11/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
 ACCENT DELIGHT INTERNATIONAL LTD, et al.,                              :
                                                                        :    18-CV-9011 (JMF)
                                              Plaintiffs,               :
                                                                        :   ORDER REGARDING
                            -v-                                         :    SUBMISSION OF
                                                                        :     ELECTRONIC
 SOTHEBY’S, et al.,                                                     :   COURTESY COPIES
                                              Defendants.               :
                                                                        :
 ---------------------------------------------------------------------- X
JESSE M. FURMAN, United States District Judge:

        With respect to the Defendants’ Motion to Dismiss and the parties’ letter motions seeking

to seal documents filed at Docket Nos. 32, 46, and 56, the moving party shall file double-sided

paper courtesy copies with the Court as soon as possible and by no later than March 14, 2019.

Additionally, as soon as possible and by no later than March 14, 2019, the moving party shall

submit electronic courtesy copies of those same motions, letter motions, and supporting papers.

The moving party should submit the electronic courtesy copies to the Court by e-mail to

Furman_NYSDChambers@nysd.uscourts.gov or, if that is not feasible due to file-size

restrictions, on one or more CD-ROMs.

        The copies must be in electronic folders titled with the docket number of the relevant

motion in brackets followed by a description of the motion (e.g., “[39] Defendants’ Motion to

Dismiss”). The folder shall contain:

             1. Unredacted, text-searchable PDFs of (1) any pleading to which the motion relates

                 (e.g., the operative complaint); (2) the notice of motion; and (3) the moving,

                 opposition, and reply memoranda of law, each of which should be named with the
Case 1:18-cv-09011-JMF Document 63 Filed 03/11/19 Page 2 of 3



    docket number of the document in brackets followed by a description of the file

    (e.g., “[44] Defendants’ Memorandum of Law in Support”);

 2. A subfolder for each set of corresponding supporting documents titled with the

    docket number associated with the related memorandum of law, followed by (as

    appropriate) “Motion Documents,” “Opposition Documents,” or “Reply

    Documents,” each of which shall contain:

        a. Unredacted, text-searchable PDFs of any and all corresponding supporting

            documents (e.g., Local Rule 56.1 Statements, declarations, affidavits, and

            affirmations), with any exhibits not filed under seal attached as part of the

            same PDF, each of which should be named with the docket number of the

            document (or the docket number of the corresponding document in the

            case of documents filed under seal or in redacted form) in brackets

            followed by a description of the file (e.g., “[41] Declaration of Saverio

            Lembo”); and

        b. A sub-sub-folder containing unredacted, text-searchable PDFs of any

            exhibits to a supporting document, including any documents that were

            filed under seal or in redacted form, each of which should be named with

            the docket number of the corresponding document in brackets followed by

            “Sealed Exhibits to [LAST NAME] [Declaration/Affirmation/Affidavit]”

            (e.g., “[41] Sealed Exhibits to Lembo Declaration”). The names of the

            exhibits within the sub-sub-folder should correspond to the exhibit number

            (e.g., “Exhibit 1,” “Exhibit 2,” etc.), and need not include a description of

            the exhibit; and




                                      2
         Case 1:18-cv-09011-JMF Document 63 Filed 03/11/19 Page 3 of 3



           3. To the extent any documents were filed under seal or in redacted form, a

               subfolder titled “Redacted Submissions with Highlighting” containing unredacted

               copies of any documents that were filed in redacted form on ECF highlighting

               what information was redacted, each of which should be named with the docket

               number of the corresponding document and a description of the file, following by

               “- Highlighted” (e.g., “[44] Defendants’ Memorandum of Law in Support -

               Highlighted” or, for exhibits, “[41-1] Exhibit 1 to Lembo Declaration -

               Highlighted”).

       By way of example only, the directory for a hypothetical motion in limine (or “MIL”)

would appear (in part) similar to the following:




       SO ORDERED.

Dated: March 11, 2019                                  __________________________________
       New York, New York                                       JESSE M. FURMAN
                                                              United States District Judge




                                                   3
